       Case 1:20-cv-09581-PGG-JLC Document 39 Filed 06/15/21 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                            148 West 24th Street, Eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com


WRITER’S DIRECT:          (212) 465-1188
                          cklee@leelitigation.com
                                                                             June 15, 2021

Via ECF
The Honorable Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

                 Re:      Thompson et al. v. Elev8 Foundation, Inc. et al.
                          Case No.: 20-cv-00970

Dear Judge Gardephe:

       I am counsel to Plaintiffs on this matter. Pursuant to Your Memo Endorsement of May
19, 2021 (Dkt. No. 37), we write to request an extension of the deadline to submit Plaintiffs’
Opposition to Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint.

       Plaintiffs request a two (2) week extension of the original date of June 18, 2021, to
submit their Opposition. This is Plaintiffs’ first request for an extension. Due to the recent
reopening of our firm from the pandemic and the on-boarding of new associates, an extension is
necessary for them to familiarize themselves with the case file. Counsel for Defendants has
consented to Plaintiffs’ request for an extension.

       Plaintiffs submit the proposed briefing schedule below, in light of their request:

Plaintiffs’ Opposition to Defendants’ Motion                 July 2, 2021
to Dismiss Plaintiffs’ First Amended
Complaint, if any

Defendants’ Reply in Support of Defendants’                  July 16, 2021
Motion to Dismiss, if any

       We thank the Court for its patience and understanding.

Respectfully,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
